Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 03/10/2021. 
Claims 1-5 are presented for examination. 
References in applicant's IDS form 1449 received on 03/10/2021 and 07/01/2022 have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2006/0155592 A 1 to Burkert et al. (hereinafter, 'Burkert').
As per claim 1, Burkert discloses a stocker system for transporting a good via a transport vehicle to a stocker ("This demand-led replenishment is carried out by transport 206, for instance by road, rail or air.", para [0019]); with multiple storage compartments ("In the diagram shown in FIG. 2 of an environment for an application for the present invention, a storage facility, Such as warehouse 201, belonging to a customer, for storing objects and/or merchandise, contains a plurality of Storage devices 211 for objects or merchandise that have to be stored.", para (00161); the stocker system comprising: 
a stocker information memory section configured to memorize stocker information including arrangement position information of the storage compartments in the stocker, and information of presence or absence of the good in the storage compartments ("When monitoring an inventory of stored objects or pieces of merchandise (step 105), an electronic image is recorded at a given moment in time in order to determine whether the storage location is occupied and/or to scan the identifier at the respective object or piece of merchandise (step 106).". para (00131): 
a stocker information updating section configured to update the stocker information in accordance with the goods being taken in and out of the storage compartments ("On the removal of a stored object or piece of merchandise (step 107) a signal characterizing this procedure is transmitted to the evaluation unit via a mobile communication interface (step 103). Finally the inventory level indicator is likewise adjusted by the evaluation unit, based on the transmitted signal (step 104).", para (00141); 
and a stopping position setting section configured to acquire the arrangement position information of an empty storage compartment from the stocker information ("In a random access memory of the computer-based sensor device 213 it is possible to load a computer program having at least one code section. so that when this code is executed an electronic image is recorded at a given moment in time in order to determine whether a storage location is occupied and/or to scan an identifier, and a signal characterizing the electronic image is transmitted to an evaluation unit 202 via a mobile communication interface 203.", para {00171); and to sel a stopping position of the transport vehicle for the good to be put into the empty storage compartment based on the acquired arrangement position information of the empty storage compartment ("Based on the current supplier-side availability of an object or piece of merchandise or based on customer-side usage, the customer is provided with demand-led replenishment of the needed objects or merchandise. This demand-led replenishment is carried out by transport 206, for instance by road, rail or air. For the purpose of providing the customer with demand-led replenishment of required objects or merchandise, the customer side and Supplier side are connected in a KANBAN feedback loop.", para (0019]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burkert in view of US 2014/0100769 A1 to Amazon Technologies. Inc. (hereinafter. 'Amazon').
As per claim 2, Burkert discloses the stocker system according to claim 1. However, Burkert does not disclose the system further comprising: a loading Information memory section configured to memorize loading information including loading position information of the good in the transport vehicle. and information of presence or absence of the good at a loading position. 
wherein the stopping position setting section is configured to acquire the loading position information of the good from the loading information and to set the stopping position such that the loading position of the good to be put into the empty storage compartment is close to the arrangement position of the empty storage compartment. 
However, Amazon does disclose a loading information memory section configured to memorize loading information including loading position information of the good in the transport vehicle ("If the needed inventory items 32 are located in storage shelves 144 and/or in shipping containers 142 located at facility 100, management module 15 may coordinate mobile drive units 20 to replenish inventory items 32 in display shelves 132. For example, management module 15 may coordinate the transportation of display shelf 132 and storage shelf 144 such that the storage shelf 144 may be located at the inventory station at the same time that display shelf 132 is located at the inventory station.", para (0082): and information of presence or absence of the good at a loading position ("In some embodiments. mobile drive unit 20 may include appropriate imaging and/or sensing equipment operable to detect the presence of inventory items 32 in inventory holders 130.", para (0056). (0082]); 
wherein the stopping position setting section is configured to acquire the loading position information of the good from the loading information and to set the stopping position such that the loading position of the good to be put into the empty storage compartment is close to the arrangement position of the empty storage compartment ("Accordingly, management module 15 may issue instructions to the first mobile drive unit 20 to transport display shelf 132 and other instructions to the other mobile drive unit 20 to transport storage shelf 144 to restocking station 156. When both storage shelf 144 and display shelf 132 are at restocking station 156, an operator and/or automated equipment may transfer an appropriate amount and/or type of inventory item 32 from storage shelf 144 to display shelf 132.". para (0082)). It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert with the position detecting of needed to replenished inventory taught by Amazon, since such would allow for ensuring the storage area to be replenished is near the goods that will be used for replenishing for the fastest replenishing possible. 
As per claim 4. Burkert disclose a stocker system for transporting goods via a transport vehicle to a stocker (''This demand-led replenishment is carried out by transport 206, for instance by road, rail or air.". para [0019]); with multiple storage compartments ("In the diagram shown in FIG. 2 of an environment for an application for the present invention, a storage facility, Such as warehouse 201, belonging to a customer, for storing objects and/or merchandise, contains a plurality of Storage devices 211 for objects or merchandise that have to be stored.", para (00161). However, Burkert does not disclose the stocker system comprising: a loading information memory section configured to memorize loading information including loading position information of the good in the transport vehicle; and information of presence or absence of the good at a loading position; and a processing section configured to acquire the loading position information of the good from the loading information and to perform specified processing with respect to the good to be put into the storage compartment based on the acquired loading position information of the good. 
However. Amazon does disclose the stocker system comprising: a loading information memory section configured to memorize loading information including loading position information of the good in the transport vehicle ("If the needed inventory items 32 are located in storage shelves 144 and/or in shipping containers 142 located at facility 100, management module 15 may coordinate mobile drive units 20 to replenish inventory items 32 in display shelves 132. For example, management module 15 may coordinate the transportation of display shelf 132 and storage shelf 144 such that the storage shelf 144 may be located at the inventory station at the same time that display shelf 132 is located at the inventory station.", para (00821); and information of presence or absence of the good at a loading position ("In some embodiments, mobile drive unit 20 may include appropriate imaging and/or sensing equipment operable to detect the presence of inventory items 32 in inventory holders 130.", para (0056]. (0082]): and a processing section configured to acquire the loading position information of the good from the loading information and to perform specified processing with respect to the good to be put into the storage compartment based on the acquired loading position information of the good ("Accordingly, management module 15 may issue instructions to the first mobile drive unit 20 to transport display shelf 132 and other instructions to the other mobile drive unit 20 to transport storage shelf 144 to restocking station 156. When both storage shelf 144 and display shelf 132 are at restocking station 156, an operator and/or automated equipment may transfer an appropriate amount and/or type of inventory item 32 from storage shelf 144 to display shelf 132.", para [00821). It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert with the position detecting of needed to replenished inventory taught by Amazon, since such would allow for ensuring the storage area to be replenished is near the goods that will be used for replenishing for the fastest replenishing possible. 
Claims 3-5 being obvious over Burkert in view of Amazon and in further view of US 7,693,745 B1 to Pomerantz et al. (hereinafter Pomerantz). 
As per claim 3/1, Burkert disclose the stocker system according to claim 1. Burkert further discloses a storage compartment detecting section configured to detect presence or absence of the good inside the storage compartment ("When monitoring an inventory of stored objects or pieces of merchandise (step 105), an electronic image is recorded at a given moment in time in order to determine whether the storage location is occupied and/or to scan the identifier at the respective object or piece of merchandise (step 106).", para [0013]). Burkert does not disclose an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment; a loading detecting section configured to detect presence or absence of the good at multiple of the loading positions of the transport vehicle; the loading information memory section configured to memorize loading information including the loading position of the good in the transport vehicle, information of presence or absence of the good at the loading positions, and specified information of the good; and the loading information updating section configured to update the loading information based on the presence or absence of the good at the loading positions, wherein the stocker information memory section is configured to memorize stocker information including the specified information of the good in the storage compartment, the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment, with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, with respect to the storage compartment for which it was detected by the open-closed detecting section that the door went from being open to being closed and for which the good was detected by the storage compartment detecting section. the good is considered present in the storage compartment in the stocker information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment. 
However, Amazon does disclose a loading information memory section configured to memorize loading information including loading position information of the good in the transport vehicle ("If the needed inventory items 32 are located in storage shelves 144 and/or in shipping containers 142 located at facility 100, management module 15 may coordinate mobile drive units 20 to replenish inventory items 32 in display shelves 132. For example, management module 15 may coordinate the transportation of display shelf 132 and storage shelf 144 such that the storage shelf 144 may be located at the inventory station at the same time that display shelf 132 is located at the inventory station.", para [0082]: and information of presence or absence of the good at a loading position ("In some embodiments, mobile drive unit 20 may include appropriate imaging and/or sensing equipment operable to detect the presence of inventory items 32 in inventory holders 130.", para [0056], [0082]). 
It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert with the position detecting of needed to replenished inventory taught by Amazon, since such would allow for ensuring the storage area to be replenished Is near the goods that will be used for replenishing for the fastest replenishing possible. 
Neither Burkert nor Amazon disclose an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment; a loading detecting section configured to detect presence or absence of the good at multiple of the loading positions of the transport vehicle; and specified information of the good; and the loading information updating section configured to update the loading information based on the presence or absence of the good at the loading positions, wherein the stocker information memory section is configured to memorize stocker information including the specified information of the good in the storage compartment, the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment, with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that. the good is considered present in the storage compartment in the stocker information. and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment. 
However, Pomerantz, in an analogous art, discloses an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment ( col. 16, In 38-42; col. 17, In 9-10); a loading detecting section configured to detect presence or absence of the good at multiple of the loading positions of the transport vehicle ( . items are loaded into the delivery container. automate call stored in available storage locations, normally provided as shelves or dynamically allocable lockers, updating the local and remote inventory records about their presence and exact storage location. col. 6, In 20-24 .the container to activate the conveying system and open the loading/unloading door. Then the operator places the packages addressed to this container in the door, and the conveying system takes them in, identifies them by reading information on them such as a barcode label, stores them in a suitable vacant space in the container-taking into account their special storage requirements as marked on the label, and updates the internal inventory list. col. 14, In 16-23); and specified information of the good (col. 6, In 20-24 ); and the loading information updating section configured to update the loading information based on the presence or absence of the good at the loading positions, wherein the stocker information memory section is configured to memorize stocker information including the specified information of the good in the storage compartment, the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment (col. 6, In 20-24; col. 14, In 16-23), with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, the good is considered present in the storage compartment in the stocker information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment ( .sense if the locker is empty or contains a package. col. 15, In 26-28; The controller then updates its records to indicate that that locker is now occupied, and records the shipping number of that package, a resident in that locker. The controller also confirms that the door is closed, and locks the door of that locker. col. 16, In 38-42 .The lockers are then locked and the local locker-base is updated to indicate that they are vacant; col. 17, In 9-10; col. 6. In 20-24; col. 14, In 16-23). 
It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert and Amazon with the position detection taught by Pomerantz, since such would allow for improving fulfillment cost-efficiency, inventory control, and consumer convenience.
As per claim 3/2, Burkert in view of Amazon discloses the stocker system according to claim 2. Burkert further discloses a storage compartment detecting section configured to detect presence or absence of the good inside the storage compartment ("When monitoring an inventory of stored objects or pieces of merchandise (step 105), an electronic image is recorded at a given moment in time in order to determine whether the storage location is occupied and/or to scan the identifier at the respective object or piece of merchandise (step 106).", para (0013)). Amazon further discloses the loading information memory section configured to memorize loading information including the loading position of the good in the transport vehicle ("If the needed inventory items 32 are located in storage shelves 144 and/or in shipping containers 142 located at facility 1 00, management module 15 may coordinate mobile drive units 20 to replenish inventory items 32 in display shelves 132. For example. management module 15 may coordinate the transportation of display shelf 132 and storage shelf 144 such that the storage shelf 144 may be located at the inventory station at the same time that display shelf 132 is located at the inventory station.", para (00821). Neither Burkert nor Amazon disclose an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment; a loading detecting section configured to detect presence or absence of the good at multiple of the loading positions of the transport vehicle; and specified information of the good; and the loading information updating section configured to update the loading information based on the presence or absence of the good at the loading positions, wherein the stocker information memory section is configured to memorize stocker information including the specified information of the good in the storage compartment; the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment, with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, with respect to the storage compartment for which It was detected by the open-closed detecting section that the door went from being open to being closed and for which the good was detected by the storage compartment detecting section, the good is considered present in the storage compartment in the stocker information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment. 
However, Pomerantz, in an analogous art, discloses an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment ( col. 16, In 38-42; col. 17, In 9-10); a loading detecting section configured to detect presence or absence of the good at multiple of the loading positions of the transport vehicle ( L items are loaded into the delivery container, automatically stored in available storage locations, normally provided as shelves or dynamically allocable lockers, updating the local and remote inventory records about their presence and exact storage location col. 6, In 20-24 the container to activate the conveying system and open the loading/unloading door. Then the operator places the packages addressed to this container in the door, and the conveying system takes them in, identifies them by reading information on them such as a barcode label, stores them in a suitable vacant space in the container-taking into account their special storage requirements as marked on the label. and updates the internal inventory list col. 14, In 16-23); and specified information of the good (col. 6, In 20-24); and specified information of the good (L items are loaded into the delivery container. automatically stored in available storage locations. normally provided as shelves or dynamically allocable lockers, updating the local and remote inventory records about their presence and exact storage location; col. 6, In 20-24: the container to activate the conveying system and open the loading/unloading door. Then the operator places the packages addressed to this container in the door, and the conveying system takes them in, identifies them by reading information on them such as a barcode label, stores them in a suitable vacant space in the container-taking into account their special storage requirements as marked on the label, and updates the internal inventory list col. 14, In 16-23}; and the loading information updating section configured to update the loading information based on the presence or absence of the good at the loading positions, wherein the stocker information memory section is configured to memorize stocker information including the specified information of the good in the storage compartment (col. 6, In 20-24; col. 14, In 16-23; col. 17, In 9-10); the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment, with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading Information, and the specified Information Is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, with respect to the storage compartment for which it was detected by the open-closed detecting section that the door went from being open to being closed and for which the good was detected by the storage compartment detecting section, the good is considered present in the storage compartment in the stocker information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment ( Sense if the locker is empty or contains a package col. 15, In 26-28; L The controller then updates its records to indicate that that locker is now occupied, and records the shipping number of that package, a resident in that locker. The controller also confirms that the door is closed, and locks the door of that locker L col. 16, In 38-42 L The lockers are then locked and the local locker-base is updated to indicate that they are vacant col. 17, In 9-10; col. 6, In 20-24; col. 14, In 16-23}. 
It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert and Amazon with the position detection taught by Pomerantz , since such would allow for improving fulfillment cost-efficiency, inventory control, and consumer convenience.
As per claim 5, Burkert discloses a stocker system for transporting a good via a transport vehicle ("This demand-led replenishment is carried out by transport 206, for instance by road, rail or air.", para (00191); to a stocker with multiple storage compartments ("In the diagram shown in FIG. 2 of an environment for an application for the present invention, a storage facility, Such as warehouse 201, belonging to a customer, for storing objects and/or merchandise. contains a plurality of Storage devices 211 for objects or merchandise that have to be stored.", para (00161); 
the stocker system comprising: a storage compartment detecting section configured to detect presence or absence of the good inside the storage compartment ("When monitoring an inventory of stored objects or pieces of merchandise (step 105), an electronic image is recorded at a given moment in time in order to determine whether the storage location is occupied and/or to scan the identifier at the respective object or piece of merchandise (step 106).", para [00131); a stocker information memory section configured to memorize stocker information including arrangement position information of the storage compartments in the stocker, information of presence or absence of the good in the storage compartments, and specified information of the good in the storage compartment ("On the removal of a stored object or piece of merchandise (step 107) a signal characterizing this procedure is transmitted to the evaluation unit via a mobile communication interface (step 103). Finally the inventory level indicator is likewise adjusted by the evaluation unit, based on the transmitted signal (step 104).", para [0014]). Burkert does not disclose an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment; a stocker information updating section configured to update the stocker information based on the presence or absence of the good in the storage compartment; a loading detecting section configured to detect the presence or absence of the good at multiple of the loading positions of the transport vehicle; a loading information memory section configured to memorize loading information including the loading position information of the good in the transport vehicle, information of the presence or absence of goods at the loading position, and the specified information of the good; and a loading information updating section configured to update the loading information based on the presence or absence of the good at the loading position, wherein the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment, with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, with respect to the storage compartment for which it was detected by the open-closed detecting section that the door went from being open to being closed and for which the good was detected by the storage compartment detecting section, the good is considered present in the storage compartment in the storage information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment. 
However, Amazon does disclose a loading information memory section configured to memorize loading information including loading position information of the good in the transport vehicle ("If the needed Inventory items 32 are located in storage shelves 144 and/or in shipping containers 142 located at facility 100, management module 15 may coordinate mobile drive units 20 to replenish inventory items 32 in display shelves 132. For example, management module 15 may coordinate the transportation of display shelf 132 and storage shelf 144 such that the storage shelf 144 may be located at the inventory station at the same time that display shelf 132 is located at the inventory station.", para (0082]: and information of presence or absence of the good at a loading position ("In some embodiments, mobile drive unit 20 may include appropriate imaging and/or sensing equipment operable to detect the presence of inventory items 32 in inventory holders 130.", para (0056), [00821). 
It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert with the position detecting of needed to replenished inventory taught by Amazon, since such would allow for ensuring the storage area to be replenished is near the goods that will be used for replenishing for the fastest replenishing possible. 
Neither Burkert nor Amazon disclose an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment; a stocker information updating section configured to update the stocker information based on the presence or absence of the good in the storage compartment ; a loading detecting section configured to detect the presence or absence of the good at multiple of the loading positions of the transport vehicle; information of the presence or absence of goods at the loading position, and the specified information of the good; and a loading information updating section configured to update the loading information based on the presence or absence of the good at the loading position, wherein the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment, with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, with respect to the storage compartment for which it was detected by the open-closed detecting section that the door went from being open to being closed and for which the good was detected by the storage compartment detecting section, the good is considered present in the storage compartment in the storage information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment. However, Pomerantz, discloses an open-closed detecting section configured to detect the opening or closing of a door of the storage compartment ( col. 16, In 38-42; col. 17, In 9-10); a stocker information updating section configured to update the stocker information based on the presence or absence of the good in the storage compartment ( col. 6, In 20-24: L items are loaded into the delivery container, automatically stored in available storage locations, normally provided as shelves or dynamically allocable lockers, updating the local and remote inventory records about their presence and exact storage locational col. 14, In 16-23: the container to activate the conveying system and open the loading/unloading door. Then the operator places the packages addressed to this container in the door, and the conveying system takes them in, identifies them by reading information on them such as a barcode label, stores them in a suitable vacant space in the container-taking into account their special storage requirements as marked on the label, and updates the internal inventory list); a loading detecting section configured to detect the presence or absence of the good at multiple of the loading positions of the transport vehicle (col. 6, In 20-24; col. 14, In 16-23); information of the presence or absence of goods at the loading position, and the specified information of the good (col. 6, In 20-24; col. 14, In 16-23); and a loading information updating section configured to update the loading information based on the presence or absence of the good at the loading position, wherein the loading information updating section is configured to update the loading information such that, when the good is moved from the transport vehicle to the storage compartment (col. 6, In 20-24; col. 14, In 16-23), with respect to the loading position at which the loading detecting section no longer detects the good, the good is considered absent for that loading position in the loading information, and the specified information is sent to the stocker information updating section and deleted, and the stocker information updating section is configured to update the stocker information such that, with respect to the storage compartment for which it was detected by the open-closed detecting section that the door went from being open to being closed and for which the good was detected by the storage compartment detecting section, the good is considered present in the storage compartment in the storage information, and the specified information sent from the loading information updating section is registered linked to the corresponding storage compartment ( .sense if the locker is empty or contains a package. col. 15, In 26-28; . The controller then updates its records to indicate that that locker is now occupied, and records the shipping number of that package, a resident in that locker. The controller also confirms that the door is closed, and locks the door of that locker. col. 16, In 38-42 .The lockers are then locked and the local locker-base is updated to indicate that they are vacant; col: 17, In 9-10; col. 6, In 20-24; col. 14, In 16-23). 
It would have been obvious to one of ordinary skill in the art to combine the system taught by Burkert and Amazon with the position detection taught by Pomerantz , since such would allow for improve fulfillment cost-efficiency, inventory control, and consumer convenience.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATEH M OBAID/Primary Examiner, Art Unit 3627